El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Nazario López (a) Nene fué acusado de tentativa de •someter incendio malicioso y sentenciado a sufrir una pena -de cinco años de presidio, después del jurado baber traído aa veredicto declarándole culpable del delito de que se le .acusaba.
El artículo 284 del Código de Enjuiciamiento Criminal dispone lo siguiente:
“Cuando hubiere que hacer distinción entre varios grados de cul-pabilidad al apreciar un delito, el jurado deberá determinar, si de-clarare culpable al reo, el grado del delito cometido por é'ste.”
Los artículos 404 y 405 del Código Penal leen así:
“Art. 404. — El incendio malicioso se divide en dos grados.
“Art. 405. — Es incendio malicioso en primer grado el acto de incendiar maliciosamente, de noche, un edificio habitado, en que es-tuviere alguna persona al tiempo de cometerse. Todos los demás •casos de incendio malicioso, corresponden el Segundo grado.”
De acuerdo con los términos del artículo 50 del Código Penal, toda tentativa para la cual no hubiere señalada la pena correspondiente, se castigará en la forma expresada a con-tinuación :
“1. — Si el delito frustrado aparejare pena de presidio por cinco *986años o más, o de cárcel, se impondrá al culpable de intentarlo, pena, de reclusión en presidio o cárcel, según fuere el caso, por un tér-mino que no excederá de la mitad del máximo de prisión impuesta-ai convicto del delito así intentado.
“2. — Si el delito frustrado aparejare pena de pre'sidio por ran-término menor de cinco años, el culpable de intentarlo será casti-gado con pena de cárcel por un término máximo de un año.”
El delito de incendio malicioso en primer grado es easti-gable con pena de presidio mínima de diez años, e incendio-malicioso en segundo grado con una pena de presidio no-menor de un año ni mayor de diez años.
Desde la fecña en que fue resuelto el caso de El Pueblo v. Rivera (a) Panchito, 7 D.P.R. 332, esta corte ña revocado-uniformemente las sentencias dictadas en causas criminales en que los veredictos dejan de especificar el grado en un delito que, según nuestro Código Penal, consta de varios grados.
La cuestión que añora tenemos ante nuestra consideración es si la misma regla debe seguirse o no cuando se trata de-una tentativa para cometer un delito, al ser la tentativa de la clase a que se ñace referencia en el artículo 50, supra. Ese artículo establece una relación directa e íntima entre la penalidad para una- tentativa y el delito mismo. La pena señalada para la tentativa de un delito de dos o más grados se ñace depender del grado del delito que se ña tratado de-cometer.
Según se indica en el caso de El Pueblo v. Rivera, supra, al exigirse que un veredicto especifique el grado del delito,, ello se ñace para beneficio del acusado y así debe ser razo-nablemente interpretado.
De lo que antecede parece desprenderse que en un caso de tentativa para cometer el delito de incendio malicioso un veredicto de culpabilidad debe especificar el grado del de-lito de incendio que se ña tratado de cometer.
La sentencia apelada debe ser revocada y ordenarse w» nuevo juicio.